 1                                                 THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                             UNITED STATES DISTRICT COURT
 6
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE

 8
     UNITED STATES OF AMERICA,                     )   No. CR19-091RAJ
 9                                                 )
                    Plaintiff,                     )
10                                                 )   ORDER GRANTING UNOPPOSED
               v.                                  )   MOTION TO CONTINUE TRIAL
11                                                 )   AND PRETRIAL MOTIONS DATES
     VINH Q. NGUYEN,                               )
12                                                 )
                    Defendant.                     )
13                                                 )
14
            THE COURT has considered the unopposed motion of the defendant to continue
15
     the trial date and pretrial motions deadline and finds that:
16
            (a) taking into account the exercise of due diligence, a failure to grant a
17
     continuance in this case would deny counsel for the defendant the reasonable time
18
     necessary for effective preparation due to counsel’s need for more time to review the
19
     evidence, consider possible defenses, and gather evidence material to the defense, as set
20
     forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and
21
            (b) a failure to grant such a continuance in this proceeding would likely result in
22
     a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and
23
            (c) the additional time requested is a reasonable period of delay, as the defendant
24
     has requested more time to prepare for trial, to investigate the matter, to gather evidence
25
     material to the defense, and to consider possible defenses; and
26

                                                                    FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION TO CONTINUE                               1601 Fifth Avenue, Suite 700
       TRIAL AND PRETRIAL MOTIONS DATES                                  Seattle, Washington 98101
       (Vinh Q. Nguyen, CR19-091RAJ) - 1                                            (206) 553-1100
 1          (d) the ends of justice will best be served by a continuance, and the ends of
 2   justice outweigh the best interests of the public and the defendant in any speedier trial,
 3   as set forth in 18 U.S.C. § 3161(h)(7)(A); and
 4          (e) the additional time requested between the current trial date of July22, 2019,
 5   and the new trial date is necessary to provide counsel for the defendant the reasonable
 6   time necessary to prepare for trial, considering counsel’s schedule and all of the facts
 7   set forth above; and
 8          IT IS THEREFORE ORDERED that Defendant’s Unopposed Motion to
 9   Continue Trial Date and Pretrial Motions Deadline (Dkt. #14) is GRANTED. The trial
10   date in this matter shall be continued to October 16, 2019. All pretrial motions,
11   including motions in limine, shall be filed no later than August 1, 2019.
12          IT IS FURTHER ORDERED that the period of delay from the date of this order
13   to the new trial date of October 16, 2019, is excludable time pursuant to 18 U.S.C. §§
14   3161(h)(7)(A) and (h)(7)(B)(iv).
15          DATED this 6th day of June, 2019.
16
17
                                                       A
                                                       The Honorable Richard A. Jones
18
                                                       United States District Judge
19
20
21
22
23
24
25
26

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION TO CONTINUE                            1601 Fifth Avenue, Suite 700
       TRIAL AND PRETRIAL MOTIONS DATES                               Seattle, Washington 98101
       (Vinh Q. Nguyen, CR19-091RAJ) - 2                                         (206) 553-1100
